CLAUSEN, Chief Judge,
concurring:
I concur. I agree with Judge Cook that we must be committed fully to implementing the mandate of United States v. Goode.1 I am convinced, however, that the United States Court of Military Appeals never intended that the Goode rule be implemented without regard to the provisions of Article 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a). This case is unlike the factual situation in United States v. Hill.2 In Hill, the trial defense counsel also submitted a request that the discharge imposed at trial be suspended. The staff judge advocate, without providing the trial defense counsel a chance to respond under Goode, advised the convening authority that Hill had no potential for rehabilitation and that the discharge should not be suspended. The convening authority then approved the discharge. Prejudice to the accused Hill by not allowing the trial defense counsel to respond under Goode is apparent. In this case, the trial defense counsel also submitted a request that the discharge imposed at trial be suspended and the staff judge advocate recommended against suspension. However, the convening authority did suspend the discharge as requested. From records otherwise available to the Court, it appears that Devins has served his confinement, his discharge was suspended and has been remitted automatically and he is now on duty, serving out the remainder of his enlistment. It is clear to me that this accused received every benefit he could have reasonably expected and that to require a new review and action because of a technical violation of Goode would be to require a useless act. Although I condemn the actions of the staff judge advocate in this case, I am constrained to conclude that the Goode error, insofar as this accused is concerned, is harmless.

. 23 U.S.C.M.A. 367, 50 C.M.R. 1, 1 M.J. 3 (1975).


. 3 M.J. 295 (C.M.A.1977).